Citation Nr: 1317371	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  05-31 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

Entitlement to service connection for a heart condition, to include left ventricular hypertrophy.  

Entitlement to service connection for diabetes, type II.  

Entitlement to service connection for white matter in the brain.  

Entitlement to service connection for mini-strokes.  

Entitlement to a rating in excess of 10 percent for left shoulder bursitis.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION


The Veteran had active service in the United States Navy from February 1975 to February 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision on behalf of the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case has been before the Board on prior occasions, and was remanded in July 2010 and September 2012 for procedural and evidentiary development.  While some of the mandates of the most recent remand have been satisfied, for reasons listed fully below, it is not apparent that the 2012 remand order was complied with in its entirety.  Thus, additional development is necessary.  

It is additionally noted that in the introductory section of the September 2012 remand, it was noted that the Veteran's July 17, 2012 statements may be construed as raising a service connection claim for partial loss of taste, but that the matter had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As this was the case, the Board noted that it does not have jurisdiction over it.  The claim was referred to the AOJ for appropriate action; however, it is not apparent that any action was taken on this issue.  Accordingly, it is again directed that the claim be referred to the AOJ and that appropriate action be taken.  Also, the AOJ should request that the Veteran clarify whether any other specific issues require adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

This case has been before the Board on previous occasions, and as the Veteran had submitted evidence, and expressed a desire to have that evidence reviewed in the first instance by the RO, the claim was most recently remanded for such a consideration in September 2012.  Also as part of these remand instructions, the Board specifically asked that any pertinet VA treatment records be identified, and that if none were available, that an annotation reflecting such a fact be specifically included in the claims file.  The Veteran was to be notified if VA was unable to locate any outstanding records identified in the remand instructions, to include any VA medical records which were pertinent to his claim.  

Additionally, the Veteran was to be afforded a VA examination in concert with his claim for a higher disability rating for service-connected bursitis in the left shoulder.  The examiner was to review the claims folder and to make an annotation that such a review was made.  

It appears as if an examination was conducted in October 2012 in partial satisfaction of the Board's request.  The problem, however, is that the claims file, to include the portion contained in the electronic "Virtual VA" system, does not contain any additional VA treatment records or, alternatively, contain a statement that there are no pertinent records available after an exhaustive search.   Accordingly, the Board must conclude that efforts were not made to secure outstanding VA treatment records as directed by the Board.  

Veterans, as a matter of law, are entitled to compliance with Board instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, as alluded to above, it was expressly directed that efforts be made to secure outstanding pertinent VA records or, in the event that such records were not obtainable, to make such an annotation in the record and to inform the Veteran thusly.  As this was apparently not accomplished, the case must be remanded so that efforts can be made to secure outstanding treatment records, or, if none are available, to annotate the record and inform the Veteran regarding the negative finding.  Indeed, all records held in federal custody, irrespective of their physical presence in the claims file, are deemed to be constructively part of the record, and efforts must be made to obtain them.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As a review of outstanding VA medical records might, potentially, be probative with regard to the severity of the Veteran's left shoulder disorder, it is asked, that should any records pertaining to that disability be obtained, that the October 2012 examiner be provided with copies of those records and be asked to author an addendum opinion regarding the severity of that condition.  Should the examiner determine that a new examination is necessary (and only in such an instance), one should be scheduled.   

Accordingly, the case is REMANDED for the following action:

1.   Obtain all outstanding VA treatment records that are pertinet to the claimed disabilities.  Should no records be found after an exhaustive search, annotate the record to reflect such a fact.  Also, should no records be obtained, inform the Veteran of the unsuccessful attempts so as to allow him the opportunity to supplement the record with his own submissions.  

2.  If, and only if, VA treatment records are returned which are applicable to the claimed increase for service-connected left shoulder bursitis, forward such evidence to the examiner who conducted the October 2012 VA examination.  That evidence should be reviewed by the examiner, and an addendum opinion should be provided as to what, if any, impact such evidence has on the assessment of the Veteran's current level of left shoulder disability.  Should the examiner determine that a new examination is warranted (and only in such an instance), the Veteran should be scheduled for such an assessment.  

3.  Upon completion of the above-directed development, re-adjudicate the Veteran's claims.  If the resolution of the claims is less than fully favorable, prepare an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


